Citation Nr: 1610940	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  10-48 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for cervical degenerative changes.

2.  Entitlement to an initial rating in excess of 10 percent for thoracic scoliosis and degenerative disc disease (DDD) (formerly rated as degenerative arthritis of the thoracolumbar spine).

3.  Entitlement to service connection for a left hand/wrist disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to September 2009.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the issue of entitlement to an increased initial rating for degenerative arthritis of the thoracolumbar and cervical spine, rated together as 10 percent disabling prior to October 13, 2010, was remanded in May 2015 along with the claims currently on appeal.  However, in a July 2015 rating decision the Agency of Original Jurisdiction (AOJ) assigned separate initial 10 percent ratings for both the thoracic and the cervical spine, effective the date of service connection for the conditions.  Accordingly, the issues have been amended as listed on the cover page. 

In March 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's cervical spine degenerative changes have manifested with forward flexion of the cervical spine greater than 30 degrees, combined range of motion of the cervical spine greater than 170 degrees, without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, and without incapacitating episodes of intervertebral disc syndrome (IVDS).
2.  For the entire appeal period, the Veteran's thoracic scoliosis and DDD was manifested by forward flexion greater than 60 degrees and a combined range of motion greater than 120 degrees, without muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour, and without incapacitating episodes of IVDS.

3.  A diagnosed left hand/wrist disability has not been shown during the course of the appeal.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for degenerative changes to the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5237 (2015).

2.  The criteria for an evaluation in excess of 10 percent for scoliosis DDD of the thoracic spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242 (2015).

3.  The requirements for establishing service connection for a left hand/wrist disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Regarding the claim for service connection for a left hand/wrist disability, compliant VCAA notice was provided in April 2009.

The Veteran's claim of entitlement to higher initial ratings for her cervical and thoracic spine disabilities stems from her disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records (STRs) are on file, as are various post-service medical records, and VA examination reports.

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and the Veteran testified as to events in service, her treatment history and symptomatology.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 
§ 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board notes that the actions requested in the May 2015 remand have been undertaken.  VA back, neck, hand, and wrist examinations were conducted in July 2015, an opinion was obtained regarding the service connection claim, and updated VA treatment records were obtained.  Additionally, by letter dated June 2015 the AOJ asked the Veteran to provide the names and addresses of all medical care providers who have treated her for her spine and left hand/wrist disability, to specifically include Dr. Yachter, and to provide a release for each provider.  The Veteran provided a release for the records held by Dr. Yachter and they were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal exertion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss  where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Service connection for the Veteran's scoliosis and DDD of the thoracic spine and degenerative changes of the cervical spine was established effective October 1, 2009.  In July 2015, the AOJ assigned separate 10 percent disability ratings for the cervical and thoracic spine disabilities effective the date of service connection.  The Veteran's thoracic spine disability has been rated pursuant to Diagnostic Code 5242 (degenerative arthritis of the spine) and her cervical spine disability has been rated pursuant to Diagnostic Codes 5242 and 5237 (cervical strain).  

The Veteran's cervical and thoracic spine disabilities are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

With respect to the cervical spine, a 10 percent disability rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion (ROM) of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation will be assigned where there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined ROM of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is warranted where there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine.

Regarding the thoracic spine, the General Rating Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined ROM of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined ROM of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm   or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees       or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

The General Rating Formula provides further guidance in rating diseases or injuries of the spine.  In pertinent part, Note (1) provides that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion, extension, and bilateral flexion of the cervical spine is zero to 45 degrees, and bilateral rotation is zero to 80 degrees.  Note (2) further provides that, for VA compensation purposes, forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined ROM refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined ROM is 340 degrees for the cervical spine and 240 degrees for the thoracolumbar spine.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined ROM.  Id.

Alternatively, intervertebral disc syndrome (IVDS) can be rated under Diagnostic Code 5243 and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  Under this Formula, a 10 disability rating is assigned for IVDS with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Turning to the evidence, in May 2009, prior to her separation from service, the Veteran was afforded a VA QTC (contract) spine examination.  The Veteran reported experiencing numbness and spine pain and denied stiffness or loss of bladder or bowel control.  She also indicated that her pain was elicited by stress and relieved by rest, without medication.  The Veteran further reported that she did not experience any functional impairment from her spine pain.  The examiner noted that the Veteran's posture and gait were within normal limits and that she did not use an assistive device for ambulation.  The examination revealed no evidence of radiating pain on movement, muscle spasm, tenderness, or ankylosis in either the cervical or thoracic spine.  ROM of the cervical spine revealed flexion, extension, and bilateral flexion to 45 degrees, and bilateral rotation to 80 degrees.  These measurements result in a combined cervical spine ROM of 340 degrees, or full.  ROM of the thoraolumbar spine revealed flexion to 90 degrees, extension, bilateral flexion, and bilateral rotation to 30 degrees, for a combined thoracolumbar ROM of 240 degrees.  The joint function of the spine (cervical and thoracic) was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Additionally, there was no evidence of cervical or lumbar IVDS.  Straight leg raises were negative bilaterally and upper and lower extremity sensory function and reflexes were normal.  The examiner diagnosed mild degenerative changes to the cervical and thoracolumbar spine.

In her January 2010 notice of disagreement, the Veteran reported experiencing debilitating pain.  She also indicated that her back pain occasionally radiated to her right shoulder and made it uncomfortable to sit at a desk.  In her November 2010 substantive appeal, the Veteran repeated her reports of radiating pain to her right shoulder that produced incapacitating spasms.

While receiving private treatment at Yachter Family Chiropractic Center in October 2010, the Veteran was noted to have normal cervical flexion, left rotation and left flexion but reduced extension, right rotation, and right flexion.  The chiropractor noted pain upon palpation and muscle spasms in the right shoulder area. 

In January 2013 the Veteran was afforded a second VA spine examination.  Regarding her back, she reported that her back pain was worsening but that chiropractic treatment had been helpful.  She noted that sleeping the wrong way  and strenuous exercise caused flares of her pain.  On examination, the Veteran had full ROM of the thoracolumbar spine, without objective evidence of pain.  While the examiner initially noted that the Veteran was unable to perform repetitive-use testing, an addendum was provided in March 2013 noting that this was in error and that there was no additional loss of thoracolumbar ROM on repeat.  Straight leg raises were negative bilaterally and lower extremity muscle strength, sensory function, and reflexes were normal.  The examiner noted that the Veteran did not have pain on palpation, muscle spasm or guarding, or atrophy.  There were no signs of radicular pain or other symptoms due to radiculopathy.  Additionally, there was no evidence of IVDS.  

As noted, the Veteran also underwent a VA neck examination in January 2013.  At that time she reported stiffness and muscle tightness in her neck, with flares that made it difficult to turn her head.  ROM testing of the cervical spine revealed flexion to 45 degrees, extension to 40 degrees, bilateral flexion to 40 degrees, and bilateral rotation to 40 degrees.  These measurements result in a combined cervical spine ROM of 245 degrees.  There was no objective evidence of pain.  After repeat testing, the Veteran's cervical spine flexion was 40 degrees and extension was 35 degrees; all other ROM were the same after repetitive use.  Localized tenderness of the cervical spine was noted, but there was no sign of guarding, muscle spasm, or atrophy.  Upper extremity muscle strength, sensory function, and reflexes were normal.  

Ultimately, the 2013 examiner found that the Veteran did not have functional loss or impairment of the cervical or thoracic spine.  There were no signs of radicular pain or other symptoms due to radiculopathy nor was there evidence of IVDS.  The examiner found that the Veteran's spinal disabilities did not impact her ability to work.

While receiving VA treatment in February 2014, the Veteran denied any pain in her neck or spine.  Thereafter, at the March 2015 Board hearing the Veteran reported back pain that increases during periods of stress that radiates down her legs.  She also reported muscle spasms in her back that caused neck pain, stiffness, and numbness.  She reiterated her report to the 2013 examiner that chiropractic treatment seemed to help her condition.  While she no longer received treatment    of any kind, she reported performing exercises at home that had been suggested by her former chiropractor.  The Veteran also reported flares that happened every other day and lasted a day or two.

Pursuant to the May 2015 Board remand, in July 2015 the Veteran underwent VA back and neck examinations for the third time.  At that time, the Veteran reported experiencing worsening back and neck pain that increased with stress, increased activity, or sleeping in the wrong position.  ROM testing revealed that the Veteran had full ROM of her cervical and thoracolumbar spine, including after repetitive use, and that there was no objective evidence of pain on movement.  There was no evidence of localized tenderness, pain on palpation, guarding, or muscle spasm of any area of the spine.  Straight leg raises were negative bilaterally.  Upper and lower extremity muscle strength, sensory function, and reflexes were normal.  
There was no functional loss or impairment of the cervical or thoracolumbar spine.  Additionally, the 2015 examiner did not find any signs of radiculopathy, other neurologic abnormalities, or IVDS.  Like the 2013 examiner, the 2015 examiner opined that the Veteran's back and neck disabilities did not impact her ability to work.

1.  Cervical Spine Degenerative Changes

The medical evidence in this case shows that the Veteran's cervical spine disability manifest by forward flexion greater than 30 degrees and a combined range of motion greater than 170 degrees at all times during the period on appeal.  At no time was her forward flexion of the cervical spine limited to 30 degrees or less, or her combined ROM of the cervical spine limited to 170 degrees or less, to support a higher rating.  In fact, during the 2009 and 2015 VA examinations, the Veteran was noted to have full ROM of the cervical spine.  At worst, the Veteran's combined range of motion for the cervical spine was 245 degrees, with full flexion.  While the Veteran was noted to have pain upon palpation, muscle spasm, and restricted ROM of the cervical spine during chiropractic treatment in October 2010, the information provided by her chiropractor were apparently approximations based on a visual review of the Veteran as no values were given, rather than a measurement produced from the use of a goniometer as used by VA examiners.

The Board has also considered functional loss pursuant to Deluca, 8 Vet. App. 202, and the provisions of 38 C.F.R. § 4.40, 4.45, and 4.59.  The 2009, 2013, and 2015 examiners did not report any signs of atrophy or decreased muscle strength.  The Veteran stated she had flare-ups in the form of spasms to her right shoulder and difficulty turning her head, but these symptoms were not exhibited during any of the examinations.  The 2013 VA examiner noted a loss of five degrees of motion after repetitive use for flexion and extension, only.  However, even during this one-time record of reduced ROM following repetitive motion, the Veteran's forward flexion was still not limited to less than 30 degrees such that a higher rating is warranted.  Aside from the flexion and extension changes noted, all other ROMs remained at pre-repetition levels on 2009, 2013, and 2015 examinations.  As the evidence does not reflect forward flexion limited to 30 degrees or less, or a combined ROM limited to 170 degrees or less, even considering pain and functional impairment, an initial rating in excess of 10 percent is not warranted under ROM criteria.

Additionally, while muscle spasms were noted on the 2010 chiropractic treatment, 
spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour is not shown by the medical evidence of record.  While the 2013 examiner did note localized pain and the Veteran reported having a spinal contour during the 2015 hearing, the 2009 examiner specifically denied findings of any tenderness, muscle spasm, or abnormal gait; the 2013 examiner found no evidence of guarding or muscle spasm; and the 2015 examiner stated there was no evidence of pain with weight bearing, localized tenderness, guarding, or muscle spasm.  

For the reasons set forth above, the Board finds that the most probative evidence of record is against a higher rating for the Veteran's cervical spine disability under the General Rating Formula.

In addition, the record does not reflect, and the Veteran does not contend, that 
she has suffered from incapacitating episodes of disc disease requiring bed rest prescribed by a physician and treatment by a physician and the 2009, 2013, and 2015 examiners all specifically stated that there was no evidence of IVDS.  Thus, the provisions of the IVDS Formula would not result in a higher rating for his cervical spine disability.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Board has also considered whether a separate rating is warranted for an associated neurological disorder and has considered the Veteran's reports of radiating pain.  Notably, the Veteran's claim for service connection for sciatica   was denied in December 2009 and not appealed, neurological testing during         the three examinations were all negative, and the 2013 and 2015 examiners specifically found that there were not any signs of radiculopathy or other neurologic abnormalities associated with the Veteran's cervical spine.  Thus, a separate rating for a neurological disorder is not warranted.

In short, the Board concludes that the medical findings on VA examination are of greater probative value than the Veteran's allegations regarding the severity of her cervical spine disability and the chiropractic treatment records.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for cervical spine degenerative changes. 

2. Thoracic Spine Scoliosis and DDD

The medical evidence in this case shows that throughout the entire period on appeal the Veteran's thoracic spine disability manifest by forward flexion greater than 60 degrees and a combined range of motion greater than 120 degrees, with no additional limitation of motion due to pain and without muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  In fact, during the 2009, 2013, and 2015 VA examinations, the Veteran was noted to have full range  of motion of the thoracolumbar spine with subjective reports of pain, even when considering the effects of pain and repetitive use.  As such, the medical evidence indicates that a rating in excess of 10 percent is not warranted for the thoracolumbar spine when considering the General Rating Formula.

Even considering the Veteran's subjective complaints of pain, the medical 
evidence of record does not show any additional limitation of motion or functional impairment that would support an evaluation greater than those already assigned.  See DeLuca, 8 Vet. App. at 202; 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  While the record does contain statements regarding limitation of lifting, sitting, and walking, the Board notes that repetitive use has not resulted in additional limitation of motion during VA examinations.  

Moreover, three VA examiners have indicated that the Veteran does not suffer from IVDS.  In any event, there is no medical evidence on file showing incapacitating episodes of disc disease requiring bed rest prescribed by a physician and treatment by a physician having a total duration of at least two weeks during the past 12 months.  Accordingly, a higher rating under the IVDS Formula is also not warranted for the Veteran's thoracic spine.

The Board is cognizant of the Veteran's reports of radiating pain.  However, as noted above, the Veteran's claim for service connection for sciatica was denied in December 2009 and not appealed, neurological testing during the three examinations were all negative, and the 2013 and 2015 examiners specifically found that there were not any signs of radiculopathy or other neurologic abnormalities of the thoracolumbar spine.  Thus, a separate rating for a neurological disorder associated with the Veteran's thoracic spine is not warranted.

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of her back disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for in increased initial rating.  See Fenderson, supra.


3. Other Considerations

The Board has also considered whether the Veteran's cervical and thoracic       spine disabilities present exceptional or unusual disability pictures as to render impractical the application of the regular schedular standards such that referral of either of those disabilities to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the applicable rating criteria for those disabilities reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  With respect to both disabilities, the rating criteria, with consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59, reasonably describe the Veteran's objective disability level and her subjective symptoms, and provide for higher ratings for more severe symptomatology than is shown by the evidence.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. 
§ 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, supra.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  

In short, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun, 22 Vet. App. at 115.  Consequently, referral of her increased rating claims for extraschedular consideration is not warranted. 

As a final matter, the Veteran does not contend and the evidence does not reflect that she is unemployable due to her cervical and thoracic spine disabilities.  Indeed, during her March 2015 Board hearing the Veteran reported being retired.  Additionally, the 2013 and 2015 VA examiners specifically opined that the Veteran's spinal disabilities did not impact her ability to work.  Accordingly, no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is necessary.

In reaching the above conclusions the Board has considered the benefit of the doubt doctrine.  As the preponderance of the evidence is against the claims for increased ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55-57.

B. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Veteran contends that she developed a left hand/wrist disability during service related to excessive typing therein and that the condition has persisted since that time.

The Veteran's STRs reveal that she was seen in February 2006 and July 2007 for reports of bilateral wrist pain.  The assessment at those times was of wrist tendonitis and osteoarthritis of the hands respectively; the treating clinician recommended a wrist brace for the Veteran's right hand in 2006 and occupational therapy in 2008.  Thereafter, the Veteran's April 2009 separation examination noted normal upper extremities, and in the concurrent report of medical history she reported being in good health and specifically denied having swollen or painful joints, arthritis, or bone or joint deformities.

In May 2009 the Veteran was afforded a VA QTC examination in connection with her claim for service connection.  At that time, the Veteran denied making a claim for service connection for a wrist condition.  Nevertheless, a wrist examination was performed and the Veteran's left wrist and hand were noted to be within normal limits.  Thereafter, in October 2010, VA outpatient treatment records noted reduced motor strength suggesting of bilateral carpal tunnel syndrome (CTS); a definitive diagnosis of left hand/wrist CTS was not made at that time.  During a January   2013 VA peripheral nerves examination, the Veteran's left upper extremity motor strength was noted to be full with a negative Phalen's and Tinel's sign.  According to a March 2013 addendum to the examination, the examination results indicated that the Veteran did not have CTS of the left hand/wrist.

Pursuant to the May 2015 Board remand, additional hand and wrist examinations were procured in July 2015.  After reviewing the Veteran's medical records contained in the claims file (including the October 2010 treatment record and the 2009 and 2013 examination reports), the examiner stated that the Veteran does not have a disability of the left hand or wrist, neurologic or otherwise.  The examiner further stated that it would be mere speculation to diagnose CTS based on the October 2010 notation of reduced motor strength given that reduced motor strength could be attributable to many things and the Veteran had a normal examination in 2013 and 2015.

Congress specifically limits entitlement for service connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  Pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356   (Fed. Cir. 2001).  Although the Veteran was treated for bilateral wrist pain in service, in the absence of proof of a current diagnosis of a disability, service connection for a left hand/wrist disability cannot be established.  See Brammer v. Derwinski, 3 Vet. App. at 225.  

To the extent the Veteran believes that she has a current left hand/wrist disability that is related to service, as a lay person, the Veteran has not shown that she         has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence    to testify as to symptoms but not to provide medical diagnosis).  In this regard,     the diagnosis and etiology of muscle injuries and neurological conditions are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, her opinion that she has a left hand/wrist disability is not competent medical evidence.  The Board finds the opinion of the VA examiners to be significantly more probative than the Veteran's lay assertions or the initial assessment made by the October 2010 VA clinician.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and service connection for a left hand/wrist disability is denied.

In reaching the above conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.


ORDER

An initial rating in excess of 10 percent for cervical spine degenerative changes is denied.

An initial rating in excess of 10 percent for scoliosis and DDD of the thoracic spine is denied.

Service connection for a left hand/wrist disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


